Sherwood, J.
The defendant, indicted for and convicted of obtaining money under false pretenses, and his punishment assessed at three years in the penitentiary, appeals to this court.
The defendant is not represented in this court by counsel and so we have examined the record. The indictment is in proper form, but it does not appear from the record nor from an indorsement upon it by the clerk, that the bill of exceptions was ever filed. In such circumstances, the supposed bill must be disre*678garded as not being properly authenticated. Lafollette v. Thompson, 83 Mo. 199.
As there is no error in the record proper, we affirm the judgment.
All concur.